Citation Nr: 1448375	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-20 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (claimed as dyspnea).  

2.  Entitlement an evaluation in excess of 10 percent for residuals of a fractured fifth right toe.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1966 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and March 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated in his May 2012 substantive appeal that he did not want a hearing before the Board on the issue of entitlement to service connection for COPD.  However, he indicated in his March 2014 substantive appeal that he did wanted a videoconference hearing for the issue of entitlement to an increased evaluation for residuals of a fracture fifth right toe.  In light of this discrepancy, the Board sought clarification from the Veteran's representative, and an October 2014 response indicates that he would like a hearing for both issues on appeal.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



